EXHIBIT 10.5(b)(ix)
EIGHTH AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
THE SCOTTS COMPANY
     THIS EIGHTH AMENDMENT, dated as of the thirty-first day of December 31,
2002, by and between Fidelity Management Trust Company (the “Trustee”) and The
Scotts Company (the “Sponsor”);
WITNESSETH:
     WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust
Agreement dated January 1, 1998 with regard to The Scotts Company Executive
Retirement Plan (the “Plan”); and
     WHEREAS, the Sponsor now desires, and hereby directs the Trustee, in
accordance with Section 7(b), on December 31, 2002: to liquidate all participant
balances held in the Baron Asset Fund at its net asset value on such day, and to
invest the proceeds in the Managers Special Equity Fund at its net asset value
on such day; to liquidate all participant balances held in the Fidelity
Worldwide Fund at its net asset value on such day, and to invest the proceeds in
the EuroPacific Growth Fund — Class A at its net asset value on such day. The
parties hereto agree that the Trustee shall have no discretionary authority with
respect to these sales and transfers directed by the Sponsor. Any variation from
the procedures described herein may be instituted only at the express written
direction of the Sponsor; and
     WHEREAS, the Trustee and the Sponsor now desire to amend said Trust
Agreement as provided for in Section 14 thereof;
     NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:

  (1)   Amending the “investment options” section of Schedule “A”, to delete the
following:

  •   Baron Asset Fund     •   Fidelity Worldwide Fund

     IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Eighth
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written.

                          THE SCOTTS COMPANY       FIDELITY MANAGEMENT TRUST
COMPANY        
 
                       
By:
  /s/ George A. Murphy                           12/31/02       By:   /s/ Rina
Mayman                          2/4/03                          
 
  Date           FMTC Authorized Signatory   Date    

 